Case 0:20-cv-60614-RAR Document 13 Entered on FLSD Docket 06/16/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-60614-RAR

  RICHARD MOYER,

         Plaintiff,

  v.

  WASCH RAINES, LLP, et al.,

        Defendants.
  ______________________________/

                                    ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon sua sponte review of the docket. On May 11,

  2020, the Court entered an Order Administratively Closing Case [ECF No. 12] (“Order”) requiring

  the parties to file a joint stipulation of dismissal on or before June 10, 2020. To date, there is no

  indication that the parties have filed the required stipulation of dismissal nor have they requested

  an extension of time to do so. Therefore, it is hereby

         ORDERED AND ADJUDGED that on or before July 15, 2020, the parties shall file a

  joint stipulation of dismissal or show good cause as to why this Court should not impose sanctions.

         DONE AND ORDERED in Fort Lauderdale, Florida this 16th day of June, 2020.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
